Fulbright & Jaworski L.L.P. A Registered Limited Liability Partnership 2200 Ross Avenue, Suite 2800 Dallas, Texas 75201-2784 www.fulbright.com fbrumbaugh@fulbright.com direct dial: (214) 855-7177 telephone: (214) 855-8000 facsimile: (214) 855-8200 May 4, 2010 Via EDGAR William Thompson Accounting Branch Chief Securities and Exchange Commission treet, NE Washington, D.C. 20549-0404 Re: Response to Comments Received from the Staff of the Commission with respect to Amendment No. 1 to Form 10-K/A and Form 10 –K for Fiscal Year Ended January 31, 2010, filed on April 12, 2010 and March 25, 2010; File No. 0-5042 Dear Mr. Thompson: This letter sets forth the responses of Conn’s, Inc. (the “Company”) to the comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) received by letter dated April 22, 2010 (the “Comment Letter”) with respect to Amendment No. 1 to the Form 10-K/A filed on April 12, 2010 and Form 10-K filed on March 25, 2010. For the convenience of the Staff, we have set forth below, in boldface type, the number and text of each comment in the Comment Letter followed by the Company’s responses thereto. Amendment No. 1 to Form 10-K for Fiscal Year Ended January 31, 2010 Financial Statements, page 64 1. We note you fully impaired goodwill during the three month period ended October 31, 2009. Please provide us the valuation report, or a detailed summary, that served as the basis for performing step one of the goodwill impairment test. Show us how you performed step one of the test including whether it was done on an entity wide basis or by segment or reporting unit. Please also provide us the purchase allocation that you performed in step two of the analysis and tell us how you determined the fair value of assets and liabilities used in the purchase allocation. Please be detailed in your explanation indicating whether and where you used an outside consultant. To the extent step two indicated that carrying value exceeded fair value for any long-lived asset or group of assets, advise us whether you considered this an event necessitating an impairment test of long-lived assets. If so, show us the results of such test. Please reconcile your total valuation of the company to the then most recent market capitalization. Please summarize the reason(s) for any large differences between your derived value and your market capitalization. We may have further substantive comment. May 4, 2010 Page 2 The Company has historically performed its assessment for possible impairment of goodwill on an annual basis during the fourth quarter of its fiscal year. During the third quarter of the fiscal year ended January 31, 2010, as a result of the decline in the economic conditions in the Company’s markets and its operating results, the Company completed a review to determine if indicators of impairment existed that would require it to perform an interim goodwill impairment analysis. At September 30, 2009, the Company’s market capitalization had largely remained below book value for the better part of the previous twelve months. However, prior to the third quarter, the Company did not perceive the market value decline as an indicator of a permanent decline in the Company’s fair value due to the continued strong operating results of the Company. During the third quarter, however, declining economic conditions in the Company’s markets led to increased levels of charge-offs and delinquencies in the Company’s credit portfolio and significant decreases in comparable store revenues, as same store sales were down over 15% during each of September (after adjusting for the impact of the hurricanes in the prior year) and October. Additionally, increased margin pressures led to decreased margins on those store revenues. These factors led to the Company experiencing net operating losses and determining that it could potentially violate its debt covenants if the conditions continued, ultimately leading the Company to determine that there were indicators of impairment present in the third quarter and it would be appropriate to perform an interim impairment test related to its goodwill during the third quarter. The Company engaged the services of a third-party consultant to assist with both step one of the goodwill impairment test and, based on the results from step one, assist with step two of the goodwill impairment test as of September 30, 2009. The detailed report for both the step one and step two procedures prepared by the third-party consultant is included as an attachment to this response. The valuation was performed on an entity-wide basis, as the Company has determined that it has only one reporting unit, based on the fact that all of the Company’s stores deliver the same products and services to a common customer group, follow the same procedures and methods in managing their operations and management evaluates performance and allocates resources based on the operating results of the retail stores, with the credit programs, service agreements and distribution system being an integral part of the retail operations. The fair value of the Company’s invested capital was determined considering both the income and market approaches to estimating fair value. The valuation concluded that the fair value of the Company’s equity at September 30, 2009, was approximately $266.0 million compared to a carrying value at September 30, 2009, of approximately $352.1 million. Given the significant valuation shortfall resulting from step one, the Company requested the consultants to provide additional assistance with the step two procedures to ultimately determine if its goodwill was impaired. In step two of the goodwill impairment procedures, the third-party consultants provided assistance to the Company and the following was considered in estimating the fair values of the Company’s major classes of assets and liabilities in order to perform the step 2 allocation of the concluded fair value to determine if its goodwill was impaired: May 4, 2010 Page 3 · For the Company’s accounts receivables, interests in securitized assets (recorded at fair value) and non-current long–term debt, the Company is required to estimate the fair value of those balances and the valuation of those balances is determined using acceptable valuation methodologies. The Company is assisted in developing several of its fair value valuation assumptions for these amounts by third-party providers. Given the regular quarterly valuation, the estimated fair values of these items at September 30, 2009 were determined to not be materially different than their respective carrying values. · The Company’s inventories consist mainly of durable consumer goods held for sale, which turn over approximately six times each year. The Company continually monitors the carrying value of its inventories through information gathered from actual sales in stores, and writes down its inventory values when it is deemed that the carrying value is not recoverable. Given this approach, the fair values of the Company’s inventories were considered to not be materially different than their respective carrying values at September 30, 2009. · The Company’s deferred income taxes arise on timing differences from items such as depreciation and amortization. Any deferred income tax balance sheet item is an estimate of the future tax that will be received (asset), or the future tax that will have to be paid (liability). The Company’s calculation of the deferred income tax asset was reviewed at a high level by the third-party consultants and was not deemed to be unreasonable. Given this, the fair values of the Company’s deferred income taxes values were considered to not be materially different than their carrying values at September 30, 2009. · The Company’s property, plant and equipment consist mainly of leasehold improvements, fixtures and fittings. The nature of these items is such that their respective carrying value will often approximate fair value. Given this, the fair value of the Company’s property, plant and equipment was considered to not be materially different than their respective carrying value at September 30, 2009. · The Company’s accounts payable and accrued expenses balances consist of short-term liabilities which are generally due for settlement in the near term, for example, employee salaries, payments to suppliers, etc. The nature of these balances is such that their respective carrying value will often approximate fair value. Given this, the fair values of these balance sheet items were considered to not be materially different than their respective carrying values at September 30, 2009. · The Company’s deferred revenue arises from two sources. Firstly, from the sale of service and maintenance agreements that are sold with merchandise at the date of sale. Secondly, from vendor allowances received from vendors for price protection, product rebates, marketing, training and promotion programs. Since payment has already been received for these services still to be rendered, and since it is the value of these payments that is reflected on the balance sheet, the fair values of the deferred revenue balances were considered to not be materially different than their respective carrying values at September 30, 2009. · The third-party consultants also assisted in determining the valuation of any intangible assets not currently carried on the books of the Company. The most significant of those assets was the fair value of the Company’s trade name, which was concluded to have an estimated fair value of between approximately $31 million and $63 million. The Company used the $31 million valuation for this intangible in its allocation of the concluded fair value in its step 2 allocation procedures. May 4, 2010 Page 4 Given the variance between the concluded fair value and the carrying value of the Company’s equity determined in step one, the lack of significant variances between fair value and carrying value of the Company’s major classes of assets and liabilities, and the fair value of additional intangibles not included in the Company’s current carrying amounts, the Company determined that an impairment charge was necessary to write off the carrying value of its goodwill of approximately $9.6 million as follows: Step 2 Allocation of Fair Value at September 30, 2009 (dollars in millions) Fair Value Net working capital Property, plant & equipment, net Other non-current assets Other intangibles Long-term debt ) Other non-current liabilities ) Value of Equity ) Net assets in excess of concluded fair value ) Given the significance of the excess of the estimated fair value of the net assets over the concluded fair value resulting from the step 2 process, the Company determined that additional valuation procedures, including the identification and valuation of additional intangibles, was not considered necessary. In connection with the completion of the step two procedures, there were no long-lived assets or group of assets where it was determined that the carrying value of such assets exceeded their respective fair values, thus no additional impairment testing was considered necessary for any of the Company’s long-lived assets. Additionally, while the Company does not have a significant amount of long-lived assets, it completes semi-annual impairment testing of its long-lived assets, on a store-by-store basis to determine if any impairment charges are required related to those assets, and has determined that there was no indication of impairment. The concluded fair value, as determined with the assistance of the third-party consultants, at September 30, 2009, was approximately $266 million, as compared to a market capitalization at September 30, 2009, of approximately $254 million. The difference in the concluded fair value and the market capitalization was attributed to an estimated control premium of approximately 5%. May 4, 2010 Page 5 Note 1. Summary of Significant Accounting Policies, page 68. Allowance for Doubtful Accounts, Page 71. 2.Please provide the staff a reserve analysis similar to that presented in your letter dated April 9, 2009 as of January 31, 2010 and the most recent subsequent month-end practicable. Please also provide a customer accounts receivable aging as of the same dates. Please explain to us how your methodology for determining the allowance for doubtful accounts was applied throughout fiscal 2010 and why the allowance as a percentage of accounts receivable increased by approximately 100 basis points from the prior fiscal year-end. Please provide a time-line for fiscal 2010 that addresses each change in the allowance rate and describe the economic events that caused you to change the rate at which you provide for uncollectible receivables. If such economic events relate to increasing charge-off experience, please provide us a timeline of when charge-offs increased and how management responded to such changes. Because charge-offs are typically a lagging indicator of credit quality, show us how you were able to estimate the provision for doubtful accounts prior to charge-off as well as the timing of the estimate. We may have further comment. The Company uses a formula-based approach, based on actual historical performance, as a basis for estimating its provision for bad debts. A separate calculation is prepared each quarter for each of the groups of Primary and Secondary Portfolio accounts based on the trailing 12-month actual charge-off experience, net of recoveries, as a percentage of the applicable average portfolio balance over the same time period. The calculated historical loss rates are then adjusted, as appropriate, for current and expected economic and portfolio performance trends to more accurately represent management’s estimate for future portfolio performance. The adjusted loss rates derived from these estimates for the Primary and Secondary Portfolios are then multiplied with the ending balance of the applicable portfolios at each quarter end to determine the estimated allowance for each portfolio. The following table provides an update of the credit portfolio information since last year’s letter (“combined” refers to the total managed portfolio, which includes both the on-balance sheet (“Not Sold”) and off-balance sheet receivables): May 4, 2010 Page 6 Reserve Analysis (dollars in thousands) 1/31/09 4/30/09 7/31/09 10/31/09 1/31/10 3/31/10 Primary Portfolio Trailing 12-month charge-offs, net of recoveries - combined Average portfolio balance - combined Trailing 12-month loss rate - combined % Receivable balance at period end - Not Sold Calculated reserve at period end, based on actual loss rate Adjusted reserve at period end Adjusted reserve as percent of ending balance % Secondary Portfolio Trailing 12-month charge-offs, net of recoveries - combined Average portfolio balance - combined Trailing 12-month loss rate - combined % Receivable balance at period end - Not Sold Calculated reserve at period end, based on actual loss rate Adjusted reserve at period end Adjusted reserve as percent of ending balance % Legacy Portfolio Trailing 12-month charge-offs, net of recoveries - combined Combined with Primary and Secondary Portfolio receivables Average portfolio balance - combined subsequent to 1/31/09. Trailing 12-month loss rate - combined % Receivable balance at period end - Not Sold Calculated reserve at period end, based on actual loss rate Adjusted reserve at period end Adjusted reserve as percent of ending balance % Combined Portfolio Trailing 12-month charge-offs, net of recoveries - combined Average portfolio balance - combined Trailing 12-month loss rate - combined % 3-month loss rate - combined (2-months as of 3/31/10) % Receivable balance at period end - Not Sold Calculated reserve at period end, based on actual loss rate Adjusted reserve at period end Adjusted reserve as percent of ending balance % Change in reserve percentage -0.3 % Uncollectible interest reserve As percent of ending balance % Total reserve As percent of ending balance % Change in reserve percentage -0.2 % Receivable Aging Current 1-30 days 31-60 days 61-90 days 91-120 days 121-150 days 151-180 days 181-209 days 93 210+ days Total May 4, 2010 Page 7 Unless there is evidence of expected changes in portfolio performance trends or economic conditions from those experienced in the prior 12-months in the Company’s markets, the estimate of the allowance for bad debts is based on the trailing 12-month actual net charge-off experience. As demonstrated in the table above, the Company’s credit portfolio maintained consistent charge-off performance through the second quarter of fiscal 2010. Additionally, the delinquency trends were consistent with the changes during the comparable period in the prior fiscal year. However, beginning third quarter, declining economic conditions in the Company’s markets began to impact the Company’s sales and credit portfolio performance, including net charge-offs and delinquency trends. The best evidence of the decline occurring during the third quarter of fiscal 2010 was reflected in same store sales, which were down over 15% during each of September (after adjusting for the impact of the hurricanes in the prior year) and October, after being down between four and five percent during the first two quarters of fiscal 2010. As a result, in the third quarter of fiscal 2010 the Company determined that it was necessary to perform additional analyses, due to the changes in credit portfolio performance as a result of the changing economic conditions, in order to determine if an adjustment to the historical trend was necessary to estimate the appropriate allowance for doubtful accounts. In order to estimate the appropriate adjustment to the historical loss rate, the Company projected net charge-offs by month for the next 12 month period using a projection model based on then current delinquent account balances and expected trends in those balances. Based on that analysis, the Company determined that an increase in the loss rate used to estimate the allowance for doubtful accounts of 50 basis points was necessary for both the Primary and Secondary Portfolios. During the fourth quarter of fiscal 2010, economic conditions in the Company’s markets declined further and thus, its sales and credit portfolio performance deteriorated further. Based on this information the Company updated its net charge-off projection in order to further adjust the net loss rate assumption used to estimate its allowance for doubtful accounts. As a result, the Company increased the loss rate assumption used to estimate its allowance for doubtful accounts by an additional 10 basis points for both the Primary and Secondary Portfolios. The Company’s net loss projection completed at the end of the fourth quarter of fiscal 2010 estimated that net losses had peaked during the fourth quarter of fiscal 2010 and then during the first quarter of fiscal 2011 would remain relatively consistent with the fourth quarter levels before beginning to decline. Through the first two months of the 2011 fiscal year, economic conditions in the Company’s markets have shown improvement and, in turn, so have sales and credit portfolio trends. In fact, the net loss rate during the February and March period was approximately 40 basis points below the net loss rate projected for those months during the fourth quarter of fiscal 2010. Additionally, the percent of the combined portfolio accounts over 60-days past due declined approximately 120 basis points from January 31, 2010, to March 31, 2010, as compared to a 60 basis point decline during the same period in the prior year. As a result, though the trailing 12-month historical net loss rate has continued to rise, based on the current and projected trends, the Company has held the net loss rate assumption for the determination of the allowance for doubtful accounts as of March 31, 2010, consistent with the levels as of January 31, 2010. Given the improving net charge-off performance expected, the Company estimates that the adjusted loss rate assumption used to estimate the allowance for doubtful accounts will remain below the historical trailing 12-month loss rate, which includes net charge-offs for periods that were higher than the Company expects going forward; as a result, the historical loss rate will be higher than the adjusted loss rate assumption we deem appropriate as long as the higher net charge-off experience is included in the historical loss rate calculation. May 4, 2010 Page 8 Given the small adjustment made to the allowance for doubtful accounts in the fourth quarter of fiscal 2010 and the credit portfolio performance subsequent to January 31, 2010, the Company believes that the methodology and assumptions used to estimate the allowance for doubtful accounts as of October 31, 2009, and January 31, 2010, were reasonable and appropriate. Additionally, based on the timing of the changes in the economic conditions in the Company’s markets and its sales and credit portfolio performance, the Company believes the adjustments to its estimated allowance for doubtful accounts were recorded in the appropriate time periods. Relative to the approximately 100 basis point increase in the allowance for doubtful accounts during the fiscal year ended January 31, 2010, the Company separately estimates the allowance for the principal portion of the receivables and the uncollectible interest portion of the receivables. The 100 basis point increase was the result of the combination of a 50 basis point increase in the estimated allowance for the principal portion of the receivables and a 50 basis point increase in the estimated allowance for uncollectible interest. The allowance for the principal portion was discussed in the prior paragraphs. The increase in the estimated allowance for uncollectible interest was due primarily to the fact that the balance of receivables held on balance sheet grew rapidly during the last half of fiscal 2009 and therefore did not include the level of accrued interest that a seasoned portfolio would include. During fiscal 2010, as the portfolio balance seasoned, the Company adjusted the allowance for uncollectible interest to account for this change. All future changes in the loss rate assumption used for the allowance for uncollectible interest are expected to be driven primarily by changes in the underlying principal balance loss rate assumption. It should also be noted that throughout fiscal 2010, the Company adjusted its credit underwriting guidelines to improve the performance of the credit portfolio, which resulted in the weighted average origination score for the Secondary Portfolio increasing from 533 in fiscal 2009 to 550 in fiscal 2010, while the weighted average origination score for the Primary Portfolio has remained consistent over the past three fiscal years. This further supports the improving overall credit portfolio trends currently being experienced. ***** Should any member of the Staff have any questions or additional comments regarding the responses to the Comment Letter set forth above, please do not hesitate to call the undersigned at (214) 855-7177. Sincerely, /s/ D. Forrest Brumbaugh D. Forrest Brumbaugh DFB:pl Enclosures cc: Anthony Watson, Staff Accountant, Securities and Exchange Commission Timothy L. Frank, Conn’s, Inc. Sydney K. Boone, Conn’s, Inc. Michael J. Poppe, Conn’s, Inc. APPENDIX Conn’s, Inc. ASC 350 Step I Impairment Test Analysis As of September 30, 2009 Report Date:December 2, 2009 December 2, 2009 Mr. Al Davis Audit – Tax – Advisory Controller Conn’s, Inc. Grant Thornton LLP 3295 College Street 1717 Main Street, Suite 1500 Beaumont, TX 77701 Dallas, TX 75201 T 214.561.2300 F 214.561.2370 www.GrantThornton.com Re:Step I Impairment Analysis for Conn’s, Inc. Dear Mr. Davis: As requested, we have completed an analysis of the fair value of the equity of Conn’s, Inc. (hereinafter referred to as “Conn’s” or the “Company”) as of September 30, 2009.It is our understanding that management will use this opinion of fair value for impairment testing purposes in accordance with Topic 350 of the Financial Accounting Standards Board Accounting Standards Codification, Intangibles – Goodwill and Other (“ASC 350”), formerly, Statement of Financial Accounting Standards No. 142, Goodwill and Other Intangible Assets (“ASC 350”).Our analysis, conclusions and calculations are in conformity with the Statement on Standards for Valuation Services No. 1 of the American Institute of Certified Public Accountants and are invalid if used for any purpose or any valuation date other than that stated here.We have not provided specific valuations for any real estate or fixed assets. For purposes of this impairment testing and in accordance with ASC Section 820-10-20, formerly paragraph 5 of SFAS 157, Fair Value Measurements, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Our investigation included an analysis of the available information, including historical financial statements, prospective financial information, indications of the potential market value of Conn’s, discussions with management concerning the history and nature of the business, and a study of the economic status and prospects of the business. Based upon the information, financial data, and management representations, as well as the analyses performed, summarized and discussed in the attached report, it is our opinion that the equity fair value of Conn’s as of September 30, 2009, is as shown in the following table: EQUITY
